Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 12 and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0349614 (Batcha et al.) in view of U.S. Patent No. 9,973,457 (Cauchois et al.).

With respect to claims 1, 8 and 15, Batcha et al. teach:
detecting, by a network device, a triggering event that initiates a handoff of an ongoing chat session from a chatbot to a service agent (see paragraph 0097);

generating, by the network device, one or more suggested response messages based on the chat message, wherein at least one of the one or more suggested response messages includes a previously stored chat message response corresponding to the customer intent and approved by a service agent; (at least paragraphs 0006, 0011, 0013, 0029, 0049 — 0051, 0056, 0059, 0064, 0091 and 0093 of Batcha et al.). presenting, via a display associated with the network device, a transcript of a messaging sequence for the customer chat session concurrently with a user interface (Ul) that enables the service agent to perform an action with respect to the one or more suggested response messages (note at least paragraph 0076, the adding of emoticons and animations and non-text graphics could be considered performing an action. If this is not agreed, note claim 1 of Cauchois. It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Cauchois et al. into the Batcha et al. system and method as such would only entail substituting one known change to a message for another); and sending, via the chatbot access channel, a selected one of the one or more suggested response messages to the user device (note at least paragraphs 0081, 0101, 0134 and 0150 and Figs. 4 and 5 of Batcha et al.).

With respect to claims 2 — 4, 9-11 and 16 - 18 note Col. 2, lines 24 — 49, Col. 4, lines 15 — 27, Col. 5 - 6 lines 49 — 6, Col. 7, lines 21 — 47, Col. 10, lines 23 — 28, Col. 11, lines 1 — 31 and at least claim 1 all from Cauchois et al.

With respect to claims 5, 12 and 19, note Col. 4, lines 15 — 27 and claim 1 of Cauchois et al.
Claims 6 – 7, 13 – 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0349614 (Batcha et al.) in view of U.S. Patent No. 9,973,457 (Cauchois et al.) and further in view of U.S. Patent Application No. 2018/0052664 (Zhang et al.).
	Batcha et al./Cauchois et al. disclose the claimed limitations as shown above, except for the wrong chatbot flow or no chatbot flow as a trigger.  However, note that Zhang et al. disclose such (see paragraphs 0036 – 0041, 0070, 0075 and Fig. 7).  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Zhang et al. into the Batcha et al./Cauchois et al. system and method in order to have a quicker response time to a customer instead of the system trying to keep figuring things out but rather routing to a human agent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs. of the additional references cited on the accompanying 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 - 7484. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
17Jun2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652